DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.

Examiner’s Note
Applicants are advised, in future correspondence with the office, to reflect the change of examiners from GIGI HUANG to SEAN BASQUILL.
Applicants' arguments filed 23 March 2022 have been fully considered and, where relevant to the respective rejections being maintained, are addressed individually below.  Rejections not reiterated from previous office actions are hereby WITHDRAWN.  Specifically, Applicant’s arguments with respect to the amendments made to the claims in the context of the rejections of Claims 16 and 19 under each of 35 USC 112(b) and 35 USC 112(d) have been fully considered and, in view of the amendments made to the claims, are persuasive.  These rejections of Claims 16 and 19 have been WITHDRAWN.
The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of the Claims
Claims 2-5, 7-16, 18, 19, 21, 22, and 26 are pending.
Claims 12, 18, 21, 22, and 26 are withdrawn from consideration as directed to non-elected inventions.
Claims 2-5, 7-11, 13-16, and 19 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 7, and 13 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvidsson (U.S.PGPub. 2014/0350101) as evidenced by Dupont (LiveoTM ST-Elastomer 10) and Songhan Plastic Technology (Dow Corning ST Cyclomethicone 5-NF) (of record). 
	Applicants claims are directed to compositions combining a silicon base oil, an additive comprising a poly(dimethylsiloxane) block conjugated to a “first segment” possessing certain properties, and a quantity of “free drug.”  Applicants are reminded that in the context of a claim directed to a composition of matter, language describing the manner in which the composition may be used is not limiting as to the scope of the composition claimed.  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  Therefore, the claim language describing the composition as “ophthalmic,” or “adapted for use in or as an ophthalmic tamponade” are not considered as limiting the scope of the composition which has been claimed.  Claims 3-5 place particular limitations on the identity of the silicon base oil component of the composition.  Claims 7-11, 16, and 19 place particular limitation on the identity of the additive present in the composition claimed.  Claims 13-15 narrow the identity of the “free drug” present in the composition.  Due to the breadth of the claims, the following prior art applies.
	Arvidsson teaches topical compositions comprising ingenol-3-angelate and a non-aqueous carrier (abstract).  The compositions may include alpha-tocopherol ([93], vitamin E) and be applied to the face; wherein it is appropriate for the eye/eyelid as the eye/eyelid is inherently part of the face, is therefore “ophthalmic” as it is related to the eye.  Alpha-tocopherol (a drug active and known antioxidant, enhancer), and ST-Elastomer 10 which is known to be dimethicone crosspolymer in cyclopentasiloxane as evidenced by Dupont.  Dimethicone, also known as polydimethylsiloxane, modulates drug solubility as it is hydrophobic and a known solvent.  The crosspolymer is dimethicone conjugated to dimethicone in the silicone oil cyclopentasiloxane (a silicone oil), and another silicone oil such as cyclomethicone (ST cyclomethicone %-NF which has a viscosity of 4cSt as evidenced by Songhan).  Compositions exemplified with actives include composition series 56 [236-240] as seen below:

    PNG
    media_image1.png
    133
    382
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    49
    206
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    414
    media_image3.png
    Greyscale

(abstract, [177, 236-240, claims 1-2, see full document specifically areas cited).
All composition limitations of Claims 2, 3, 5, 7, and 13 are taught by Arvidsson and thus the claims are anticipated.
Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.  Applicants assert that the compositions of Arvidsson are for topical application to the skin.  On this basis, applicants assert, the compositions described by Arvidsson are neither ophthalmic nor useful as an ophthalmic tamponade.  Applicants are reminded that in the context of a claim directed to a composition of matter, language describing the manner in which the composition may be used is not limiting as to the scope of the composition claimed.  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  Therefore, the claim language describing the composition as “ophthalmic,” or “adapted for use in or as an ophthalmic tamponade” are not considered as limiting the scope of the composition which has been claimed.  Applicants arguments on this point therefore appear equivalent to arguing limitations which are not claimed, and are per se unpersuasive as a result.  See MPEP § 2145(VI).

Claims 2-5, 7, and 13 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horisawa (U.S.PGPub. 2014/0357729) as evidenced by Dupont (LiveoTM ST-Elastomer 10). 
	Horisawa teaches topical compositions comprising  a silicone base in a proportion of 80% by weight or more; where the silicone base includes (b1) a silicone elastomer, (b2) a cyclic volatile methylsiloxane having 3 to 6 silicon atoms, and (b3) a linear dimethylpolysiloxane and/or linear methylphenylpolysiloxane; (C) the composition includes an active ingredient present in a dispersed or dissolved type; and (D) the composition does not contain any non-silicone thickener (abstract).  The compositions are for drug delivery wherein it is pharmaceutically acceptable (appropriate for application to/around eye/eyelid).
Horisawa exemplifies the composition in Table 1 such as formulation 11 -with actives maxacalcitol (22-Oxacalcitriol, vitamin D3 analog) and betamethasone, ST-Elastomer 10 which is known to be dimethicone crosspolymer (silicone elastomer) in cyclopentasiloxane as evidenced by Dupont (dimethicone is also known as polydimethylsiloxane (affects/modulates drug solubility as it is hydrophobic and a known solvent, wherein the crosspolymer is dimethicone is conjugated to dimethicone in the silicone oil cyclopentasiloxane (a silicone oil, cyclic volatile methylsiloxane)), and dimethylpolysiloxane (polydimethylsiloxane, another silicone oil) with a viscosity of 100cSt (note that the specification defines the conjugation to include basic covalent bonding; abstract, Table 1 formulations 2-11). 
All composition limitations of Claims 2-5, 7, and 13 are taught by Horisawa and thus the claims are anticipated.
Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.  Applicants assert that the compositions of Arvidsson are for topical application to the skin.  On this basis, applicants assert, the compositions described by Arvidsson are neither ophthalmic nor useful as an ophthalmic tamponade.  Applicants are reminded that in the context of a claim directed to a composition of matter, language describing the manner in which the composition may be used is not limiting as to the scope of the composition claimed.  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  Therefore, the claim language describing the composition as “ophthalmic,” or “adapted for use in or as an ophthalmic tamponade” are not considered as limiting the scope of the composition which has been claimed.  Applicants arguments on this point therefore appear equivalent to arguing limitations which are not claimed, and are per se unpersuasive as a result.  See MPEP § 2145(VI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO2011/140101), in view of Fu (WO2013/138346), Zhao (WO2005/028539), Brigatti (U.S. 8,608,632), and Siddikuzzaman (Siddikuzzaman and V.M. Berlin Grace, Antioxidant Potential of All-trans Retinoic Acid (ATRA) and Enhanced Activity of Liposome Encapsulated ATRA Against Inflammation and Tumor-Directed Angiogenesis, 35 Immunopharmacol. Immunnotoxicol. 164 (2013)).
Chang describes silicone oil compositions particularly useful when employed as components of a tamponade agent useful in vitreoretinal surgery.  (Abs., [0027]).  Chang indicates that the polydimethylsiloxane recited as a silicone oil according to Claim 2, as well as perfluorocarbon oils recited by Claim 3, are known to be useful as an intraocular tamponade agent per the invention described.  [0021; 0022; 0026].  Chang specifically indicates that the tamponade agent, either itself or combined with a free radical scavenger component improves vision when used in such a manner.  [0028].  Silicone oils useful as tamponade agents to reduce inflammation and proliferative vitreoretinopathy which may result are polydimethylsiloxanes which ideally possess viscosities in the range of 100-5000 cSt, a range overlapping and therefore rendering obvious that of the instant application.  [0067; 0079-81].  Suitable free radical scavenger agents, which Chang considers interchangeable with antioxidants, may be either incorporated into the silicon oil by being bound to the polymer chain to facilitate drug release, or may be added to the overall tamponade composition.  [0061; 0083; 0086-87].
Chang therefore describes the use of polydimethylsiloxane having a viscosity of between 100-5000 cSt and perfluorocarbon oils as tamponade agents which include antioxidant agents, which may be provided either bound to the polydimethylsiloxane polymer or simply combined with the silicone oil to reduce ocular inflammation and the proliferative retinopathy which is known to result from aqueous humor penetrating into the posterior segment of the eye. 
Fu describes polymer-drug conjugates for the treatment of diseases of the eye.  (Abs.).  In particular, Fu descries the use of multiblock copolymer-drug conjugates useful in delivering therapeutic active agents to the posterior segment of the eye, including each of the classes of anti-inflammatory and anti-angiogenic agents.  (pg.22, L.14 – Pg.23, L.2).  Each of the polysiloxanes of the instant claims as well as the Chang reference are described as polymers useful in forming the blocks of the copolymers, as are the polyethylene glycols of Chang.  (Pg.25; Pg. 27).  
Zhao describes ester linkages as particularly useful means of covalently attaching therapeutic agents to polymers such as PEG.  (Pg.23, L.9-18).  Active agents with free hydroxyl or carboxyl groups are particularly suited for use in forming such conjugates.  (Pg.37, L.16-18).  All-trans retinoic acid is enumerated as a particular suitable agent, (Pg.39, L.11-17), particularly when linked with a polyethylene glycol to provide the particularly preferred hydrolysable ester bond.  (Pg.44, L.13-17).  Zhao describes these conjugates as usefully employable for the delivery of ophthalmic agents.  (Pg.49, L.6-7).  
Brigatti establishes that the all-trans retinoic acid, described as usefully linked to polysiloxanes via the formation of a hydrolysable ester bond by covalent condensation with a PEG polymer, was at the time of the instant application known to be an angiogenesis inhibitor useful for ophthalmic delivery.  (Col.1, L.15-20)Col.48, L.36-41).  Siddikuzzaman echoes these teachings, indicating that not only does all-trans retinoic acid possess anti-angiogenic properties, but also serves as a powerful antioxidant.
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Here, the art via Chang establishes the benefits of intraocular tamponade compositions employing polydimethylsiloxane oils having viscosities of between 100-5000cSt in combination with siloxanes or perfluorocarbons and anti-inflammatory agents, both incorporated independently as well as joined to a polydimethylsiloxane oil used in formulating the tamponade.  Chang indicates these tamponade compositions are useful in reducing inflammation and helping to prevent retinopathies resulting from the inflammation.  Fu goes further to establish that covalently binding antiangiogenic agents to block copolymers employing each of siloxane and polyethylene glycol monomer units were known to be useful in formulating therapeutic agents for delivery to the posterior segment of the eye, with Zhao indicating that the all-trans retinoic acid of the instant claims was a particularly useful agent for conjugating via the claimed ester linkages to polydimethylsiloxane polymers for ophthalmic application.  Because Brigatti and Siddikuzzaman establishes that all-trans retinoic acid is both an anti-inflammatory and an antiangiogenic agent, the skilled artisan would expect the use of such a therapeutic agent attached via a hydrolysable ester bond to a polydimethylsiloxane polymer used in an intraocular tamponade composition to provide exceptional utility where the reduction of inflammation and angiogenesis is specifically articulated as desirable therapeutic targets.  
Therefore, on the basis of the knowledge available to the skilled artisan via the teachings of Chang, Fu, Zhao, Brigatti, and Siddikuzzaman, it would have been prima facie obvious to have bound all-trans retinoic acid via an ester linkage to a polydimethylsiloxane oil and used this agent, as well as additional all-trans retinoic acid not bound to the siloxane oil, in combination with perfluorocarbon oils and PDMS having a viscosity of 100-5000cSt.  This is because Chang describes the use of polydimethylsiloxane having a viscosity of between 100-5000 cSt and perfluorocarbon oils as tamponade agents which include antioxidant agents, which may be provided either bound to the polydimethylsiloxane polymer or simply combined with the silicone oil to reduce ocular inflammation and the proliferative retinopathy, Fu indicates that anti-inflammatory and antiangiogenic agents may be conjugated to polysiloxanes, Zhao establishes that ATRA can serve as an active agent covalently bound by a hydrolysable ester linkage to a siloxane, and Brigatti and Siddikuzzaman establish the anti-inflammatory and antiangiogenic properties of ATRA.  In the absence of evidence of secondary indicia of nonobviousness, the instant claims appear little more than the predictable use of prior art elements according to their established functions, and prima facie obvious thereby.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613